DETAILED ACTION
Introduction
Claims 1-13 have been examined in this application.  Claim 1 is amended. Claims 2-13 are as previously presented. This is a final office action in response to the arguments and amendments filed 11/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application DE102017201918.2 filed in Germany on 02/07/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 11/08/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 6-8 under the heading “Obviousness Rejections”), the arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of NPL Publication “Design Optimisation for the Vertical Suspension of a Crop Sprayer Boom” (Anthonis et al.), as well as the previously relied upon art of US2015/0305239A1 (Jung), US2007/0289438A1 (Thompson et al.), US2010/0050858A1 (Heiniger et al.), US2016/0316617A1 (Leeb et al.), and US2017/0347518A1 (Brooks et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding Claim 1, the claim recites the limitation “determine an optimal transfer function between the chassis and the applicator boom.” The disclosure as originally filed shows a step of determining an optimal transfer function between the vehicle chassis and spray boom in Figure 7, however the specification and claims as originally filed do not recite this limitation and do not provide any elaboration to explain what is involved in the determining of an optimal transfer function or how it is done. Specification ¶0046 recites that a transfer function which is controlled can exhibit certain characteristics of dampening in certain conditions, however this paragraph and Figure 7 appear to only recite a desired result of producing a transfer function, without sufficient description of how the function is performed or the result is achieved (see MPEP 2161.01(I)). Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “determine an optimal transfer function between the chassis and the applicator boom” renders the claim indefinite. It is not clear in the context of the limitation what the term “optimal” is describing and whether, for example, the limitation is referring to selecting a transfer function which will be used to optimize machine performance, or alternatively is referring to generating a transfer function which optimally describes a current system, or is optimized in some manner related to calculation or programming efficiency, or something else. Additionally, the limitation is recited as being performed by the electronic control unit, which also calculates an expected driving status and outputs a control signal, however it is completely unclear what the determining of the transfer function accomplishes and how (or whether) it is integrated in to the other functions and output in the claim. It is not clear if the transfer function dictates the output control signal, or alternatively if the determination is merely stored by the control system, or something else. The claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps (see MPEP § 2172.01 and specification ¶0046, the transfer function is recited as essential to the proper dampening behavior of the spray boom). The claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as any calculating or determining of a transfer function which characterizes the real-world system mathematically.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0305239A1 (Jung) in view of Publication US2007/0289438A1 (Thompson et al.), further in view of NPL Publication “Design Optimisation for the Vertical Suspension of a Crop Sprayer Boom” (Anthonis et al.), further in view of Publication US2010/0050858A1 (Heiniger et al.).
Regarding Claim 1, Jung discloses an agricultural applicator (see Claim 1 an implement mounted on an agricultural vehicle, and see [0028] the carrier vehicle may include a field sprayer as the implement) and configured to move in a driving direction (see Claim 1, vehicle moving in a forward direction), comprising:
a chassis supported on a ground surface by a pair of ground engaging members (see Figure 1, [0019, 0029], vehicle body (i.e. chassis) supported by wheels or two or four track drives); 
an applicator boom (see [0026] the implement may be a spraying rod) controllably movable with respect to the chassis about a pivot axis defined in the driving direction (see [0019] the implement may be controlled about a horizontal pendulum axis extending in the forward direction) or suspended in a height-adjustable manner (see [0019] an actuator can control the height of the implement above the ground profile. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.), 
an electronic control unit (see Claim 1, [0019] control unit with programming) configured to:
receive a sensor value regarding a current driving status of the agricultural applicator (see [0026] a speed signal or speed change signal ([0035, 0043] from a position determining device 80 mounted on the vehicle per Figure 1) can be supplied to the control unit), 
calculate an expected driving status of the agricultural applicator (see Claims 1, 2 an expected vertical movement which may be an oscillation of the vehicle) based on the sensor value (see Claim 7, [0019-0022], oscillation (nodding movement) is based on the change in speed) and variable physical parameters of the agricultural applicator (see Claims 3, 4, [0024], the control unit uses a model that considers a load state of the vehicle); and
a linear actuator for dampening the movement of the applicator boom (see [0019] the actuator for controlling height and inclination act to ensure the implement is continuously guided in a predeterminable position above the ground profile. In other words, the actuator acts to reduce the amplitude of the movement (dampen) of the implement (boom), relative to the ground), the linear actuator being controllable by the electronic control unit (see Claim 1 the control unit transmits signals to the actuator) based on the sensor value (see Claim 7, the control signal may be determined based on the speed or speed change);
wherein:
the electronic control unit is configured to output a control signal to the linear actuator based on the expected driving status of the agricultural applicator (see Claim 1, [0019] the control unit prospectively transmits the control signal for the expected vertical movement of the carrier vehicle).


Jung further discloses that the implement may be a spraying rod of a field sprayer (see [0028]).
Jung does not explicitly recite the agricultural applicator:
having a transport width, 
the boom having a width measured transversely with respect to the driving direction and being greater than the transport width of the agricultural applicator.


However Thompson et al. teaches an agricultural applicator (see [0015] agricultural sprayer),
having a transport width (see [0010] the boom assembly may be folded into an inoperative position for transport, [0006] wherein a folded position provides a narrow profile (transport width)), 
the boom having a width measured transversely with respect to the driving direction and being greater than the transport width of the agricultural applicator (see Claim 9, Figure 2 and 5 and [0005-0009, 0025], the invention improves the suspension on a folding boom which allows for an extended, operative position, allowing for distribution across a wide surface area (i.e. transversely extending a greater distance compared to the folded transport arrangement)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agricultural applicator of Jung to use a folding boom design, as is taught by Thompson et al., with the motivation of enhancing convenience and safety by allowing for a narrow vehicle profile for transportation on a roadway (see Thompson et al. [0006]).


Jung further discloses the electronic control unit capable of processing sensor signals (see [0023]).
Jung does not explicitly recite the electronic control unit configured to:


However Anthonis et al. teaches a technique to evaluation motion of a spray boom including:
 determine an optimal transfer function between the chassis and the applicator boom (see p. 156 the response of a spray boom to the motion of a tractor can be described as transfer functions (i.e. between tractor chassis and boom) and p. 157, a model can be validated by calculating the transfer function based on received sensor data. In other words, the calculation of the transfer function is the determining of a transfer function which optimally describes the real-world system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic control unit of Jung to further determine an optimal transfer function relating to the boom motion, as is taught by Anthonis et al., with the motivation of enhancing the accuracy and predictability of the control output by the electronic control unit of Jung by including an accurate model of boom behavior based on actuator outputs (see Anthonis et al., p. 156, 157 by understanding the transfer function from the actuator motion to boom, the other motions can be fully characterized).


Jung further discloses the control unit driving hydraulic valves (see [0033])
Jung does not explicitly recite wherein:
the control signal sets a dampening characteristic of the linear actuator.

However Heiniger et al. teaches a suspension system for an agricultural applicator (see e.g. Claim 9, Figure 2, [0022] a hydraulic portion of a suspension system for a boom) comprising a linear actuator (see Figure 2, Claim 9 the hydraulic lift cylinder may vertically move the boom), wherein:
(see [0025] a needle valve 20 determines the amount of dampening between the boom sprayer and chassis by controlling movement of the hydraulic fluid to the lift cylinders, and [0026] the needle valve may be equipped with an electric actuator such that it can be controlled electrically (i.e. via a signal)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agricultural applicator and control signal based on expected driving status (vertical motion) of Jung to further control a dampening characteristic of the linear actuator as is taught by Heiniger et al., with the motivation of improving the motion control of the boom while traversing uneven terrain (see Heiniger et al. [0021, 0025, 0026]).

Regarding Claim 2, Jung discloses the agricultural applicator of claim 1, wherein the electronic control unit is programmed to take into account the effect of a current geometry of the applicator boom based on the expected driving status of the agricultural applicator when generating the control signal (see Claim 5, the control unit receives actual height data and adapts a model in a self-learning manner based on the signals. In other words, the control unit takes into account geometrical relationship of the implement and ground, which is based on the previously used control signal, which was further based on the expected driving status (expected vertical movement)).
Regarding Claim 3, Jung discloses the agricultural applicator of claim 1, wherein the sensor value of the current driving status of the agricultural applicator or the expected driving status of the agricultural applicator is related to a lateral tilt of the chassis, a tilt of the chassis in a forward direction or vertical direction, a speed or acceleration of the chassis in at least one spatial direction (see [0026, 0043], the sensor value of the current driving status is a current speed or speed change, see [0021], an expected oscillation (expected driving status) is related to the speed change, and see Claim 6, [0025], the expected vertical movement (expected driving status) is related to an acceleration of the vehicle in a vertical spatial direction), one orientation of the chassis about the vertical axis, lengthwise axis, or transverse axis, or a change of the orientation over time (see Claim 2, [0022] the expected vertical movement may be a vertical oscillation, i.e. the expected driving status is related to an orientation of the chassis about a transverse axis and a change thereof over time). 
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 4, Jung further discloses an exemplary embodiment wherein the carrier vehicle is a harvester (see e.g. Claim 9, [0043]),
wherein an additional sensor value regarding the current driving status of the vehicle is derived from measurement values of a vehicle suspension (see [0043, 0047], the pressure in the tires can be detected by pressure sensors), and that this sensor value is additionally used to calculate the expected driving status (see [0047] the calculated movement of the combine harvester is based on the pressure in the tires).
Jung further discloses that the carrier vehicle may be an applicator (see [0028] sprayer).

Jung does not explicitly recite the agricultural applicator of claim 1, wherein the sensor value regarding the current driving status of the agricultural applicator is derived from measurement values of a vehicle suspension.

In other words, Jung provides a detailed example of a harvester and merely does not explicitly state that the embodiment of a sprayer also takes into account the tire pressure.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the full set of vehicle input parameters disclosed by Jung, including tire pressure, when calculating expected movement of the carrier vehicle for the sprayer embodiment, resulting in a sensor value regarding the current driving status of the applicator being derived from measurement values of a vehicle suspension, with the motivation of increasing the accuracy of implement control and avoiding imprecision in height guidance (see Jung [0047]).
Regarding Claim 5, Jung further discloses that physical parameters of the applicator may include a load state (see Claim 4, [0024]).

Jung further discloses an exemplary embodiment wherein the vehicle is a harvester (see e.g. Claim 9) wherein the physical parameters of the applicator include total weight of the agricultural applicator or fill level of a tank (see [0043, 0047] the influence of the wheels on the ground profile is taken into account to reduce oscillation, and this may be based on the fill level of a grain tank, because the mass of the material has an influence on how the wheels affect ground profile). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
	
Jung does not explicitly recite the agricultural applicator of claim 1, wherein the physical parameters of the applicator include total weight of the agricultural applicator or fill level of a tank.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use to use the full set of vehicle input parameters disclosed by Jung, therefore including a tank (see Jung [0047]).

Regarding Claim 6, Jung discloses the agricultural applicator of claim 1, wherein the electronic control unit is programmed to receive data related to a topography of the ground surface to be traversed and the calculating the expected driving status of the agricultural applicator is further based on the received data related to the topography (see Claim 1, the ground profile is provided to the control unit and the expected vertical movement is based on the ground profile).
Regarding Claim 7, Jung discloses the agricultural applicator of claim 1, wherein the electronic control unit is programmed to calculate the expected driving status by means of a mathematical model representing the physical behavior of the agricultural applicator or the applicator boom (see Claims 3-5, [0023, 0024] the control unit uses a model of the vehicle to represent the dynamic behavior of the vehicle while traveling on uneven ground, by inputting parameters into a calculation (i.e. a mathematical model)). Examiner's note: since the claim uses the phrase "applicator or the applicator boom," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 8, Jung discloses the agricultural applicator of claim 1, wherein the linear actuator includes a hydraulic cylinder (see Figure 1, [0032, 0033] under heading “Position Control of the Implement” (which may be the sprayer boom per [0028]), position control is performed by actuators which may be a hydraulic cylinder)
Regarding Claim 9, Jung discloses the agricultural applicator of claim 8, wherein the hydraulic cylinder is simultaneously controllable by the control unit as an actuator for adjusting the applicator boom (see [0019], the actuator controls the height of the implement and continuously guides the implement in a predeterminable position above the ground profile. I.e. the cylinder [0032, 0033] is used for adjusting the implement (boom) height which has a purpose of simultaneously dampening movement with respect to the ground).
Regarding Claim 10, Jung further discloses the control unit controlling valves for the hydraulic actuator (see [0033]).

Jung does not explicitly recite the agricultural applicator of claim 8, wherein the hydraulic cylinder is connected to a pneumatic pressure tank via a valve having an outlet opening, the outlet opening being operably controlled by the control unit.

However Heiniger et al. teaches the suspension arrangement as above,
wherein the hydraulic cylinder is connected to a pneumatic pressure tank via a valve having an outlet opening (see Figure 2, [0023] the lift cylinder connected to accumulator 22 pressurized with N2 by needle valve 20 which variably restricts fluid (i.e. having a variable outlet)), the outlet opening being operably controlled by a control signal (see [0026] the needle valve may be controlled electrically).
The motivation to combine Jung and Heiniger et al. was provided in the rejection of Claim 1.
Regarding Claim 13, Jung does not explicitly recite the agricultural applicator of claim 1, wherein the dampening characteristic of the linear actuator is a rigidity of the linear actuator.

However Heiniger et al. teaches the suspension arrangement as above,
wherein the dampening characteristic of the linear actuator is a rigidity of the linear actuator (see [0024] the dampening effect is between the chassis and boom and [0025] the amount of dampening results in a firmer ride or softer ride of the boom, i.e. the dampening characteristic is the rigidity or resistance to change of the actuator).
The motivation to combine Jung and Heiniger et al. was provided in the rejection of Claim 1.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0305239A1 (Jung) in view of Publication US2007/0289438A1 (Thompson et al.), further in view of NPL Publication “Design Optimisation for the Vertical Suspension of a Crop Sprayer Boom” (Anthonis et al.), further in view of Publication US2010/0050858A1 (Heiniger et al.), further in view of Publication  US2016/0316617A1 (Leeb et al.).
Regarding Claim 11, Jung further discloses that the actuator may control height and inclination (tilt) of the boom relative to a horizontal pendulum axis (see [0019]).

Jung does not explicitly recite the agricultural applicator of claim 2, wherein the applicator boom includes a boom wing section and the current geometry of the applicator boom includes a tilt angle of the boom wing section.

That is, Jung does not explicitly recite that the current geometry (as recited in Claim 2, the effect of which is taken into account for generating the control signal) is a tilt angle of the boom wing section.

However Leeb et al. teaches an agricultural applicator,
wherein the applicator boom includes a boom wing section (see Figure 1, [0040] two cantilever boom sections) and the current geometry of the applicator boom includes a tilt angle of the boom wing section (see [0047, 0053] relative rotation between the carrier vehicle and boom or a tilt angle relative to gravity can be measured (a current geometrical relationship to the vehicle or gravity) and [0048-0051], a control signal is generated based on the measurements to return the boom to a desired angular position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control system of Jung to further take into account the effect of a current tilt angle of a boom wing section, as is taught by Leeb et al., with the motivation of enhancing the robustness of the system and increasing the precision of spraying by allowing the maintaining of the spacing of the cantilevers in relation to the ground surface as precisely as possible (see Leeb et al. [0040]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0305239A1 (Jung) in view of Publication US2007/0289438A1 (Thompson et al.), further in view of NPL Publication “Design Optimisation for the Vertical Suspension of a Crop Sprayer Boom” (Anthonis et al.), further in view of Publication US2010/0050858A1 (Heiniger et al.), further in view of Published Application US2017/0347518A1 (Brooks et al.).
Regarding Claim 12, Jung further discloses the expected driving status being based on physical parameters, which may include width of the wheels (see [0036-0037], in determining the ground profile (in order to determine expected vertical movement per Claim 1), the width of the wheels or implement may be taken into account).

Jung does not explicitly recite the agricultural applicator of claim 1, wherein the variable physical parameters include a track width of the pair of ground engaging members.

However Brooks et al. discloses an agricultural applicator (see Figure 1, [0016]), wherein:
the variable physical parameters include a track width of the pair of ground engaging members (see [0016] the vehicle may have a wheel spacing adjustment system, and see Figure 6, [0039-0042], in step 106 a current wheel position is received, in step 114, an adjustment of the wheels may be determined to be appropriate and in step 120 the position is adjusted toward a desired position. That is, the controller obtains a variable physical parameter of the track width of the pair of wheels, for a present or expected future condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of Jung, to further consider a track width as a variable value, as is taught by Brooks et al., with the motivation of increasing the robustness of the vehicle and improving stability at higher ground speeds (see Brooks et al. [0026]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL Publication “Development of a Slow Active Suspension for Stabilizing the Roll of Spray Booms, Part 2: Controller Design” teaches subject matter including study of transfer functions of boom movement (see e.g. p. 274).
NPL Publication “Design and development of an active horizontal suspension for agricultural spray booms” teaches subject matter including transfer functions describing spray boom motion (see .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619